Citation Nr: 1722054	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-11 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to a rating in excess of 20 percent for traumatic arthritis of the right ankle.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to February 1996 and was awarded the National Defense Service Medal and the Humanitarian Service Medal.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO).

In July 2014, the Veteran testified before an RO Decision Review Officer (DRO) regarding all of the issues currently on appeal.  In January 2017, he testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of both hearings are of record.


FINDINGS OF FACT

1.  The Veteran's headaches had their onset during active service.

2.  The Veteran's traumatic arthritis of the right ankle is manifested by marked limitation of motion.  His disability has not been shown to result in ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have been met.  38 U.S.C.S. 
§§ 1110, 1131 (LexisNexis 2017); 38 C.F.R. § 3.303 (2016).

2.  The criteria for a rating in excess of 20 percent for traumatic arthritis of the right ankle have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Headaches

The Veteran asserts that he initially began to experience headaches in service as a result of multiple head injuries he sustained while working as a mechanic.  He additionally asserts that he has continued to experience headaches since the initial in-service incurrence.  In support of this assertion, the Veteran described one incident where he hit his head against a bumper while working on a vehicle which resulted in a gash on his head.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. §§ 1110, 1131; 38 C.F.R.            § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1376-77.

Service treatment records show that in November 1986 the Veteran presented with a laceration to his head after bumping his head.  In April 1990, the Veteran complained of a headache on his left side and reported a history of migraines.  In January 1995, the Veteran reported bumping his head on a vehicle bumper and he was assessed with head trauma and a headache, although the military doctor indicated it was doubtful the headache was secondary to trauma.  

Post-service treatment records reflect a current diagnosis of headaches.  Specifically, in November 2009, the Veteran reported to his VA physician a history of headaches since his head injury in service.  He reported a recent increase in frequency.  In March 2010, the Veteran's VA clinician examined the Veteran and noted his report of a history of headaches.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with headaches, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  As headaches are identifiable by a layperson by their unique features, the remaining inquiry is whether the Veteran's current headaches are related to service.

When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  See Barr, 21 Vet. App. at 305.  If it does, such testimony is sufficient to establish service connection.  Id.  The Veteran essentially testified during his 2017 Board hearing that his current headaches began in service and worsened shortly thereafter.  That contention is supported by service treatment records and by his reports at other times during the course of this claim.  Therefore, the Board finds his account of the in-service onset of his headaches and their continuation thereafter both competent and credible.  As such, the Board finds that the Veteran's statements are sufficient to establish service connection in this instance.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.S. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Here, in light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible lay statements describing headaches that began in service and continued thereafter, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current headaches were incurred in service.  Hence, affording him the benefit of the doubt, service connection for headaches is warranted.  38 U.S.C.S.     § 5107(b); 38 C.F.R. § 3.102.

Increased Disability Rating - Right Ankle

By way of history, service connection for traumatic arthritis of the right ankle was granted in a November 2003 rating decision, with a 10 percent rating assigned effective April 22, 2003.  An April 2005 rating decision granted a 20 percent rating effective December 2, 2004.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); see generally Schafrath v. Derwinski, 1 Vet. App. 589   (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5010 indicates that arthritis due to trauma should be rated as degenerative arthritis.  Pursuant to Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved, which in this case are Diagnostic Codes 5270-5274.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran's traumatic arthritis of the right ankle is rated under Diagnostic Code 5271, limited motion of the ankle.  Diagnostic Code 5271 indicates that 10 and 20 percent ratings are appropriate when there is moderate or marked limitation of motion of the ankle, respectively.  38 C.F.R. § 4.71a.

Normal range of motion of the ankle includes dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2016).

Diagnostic Code 5270, which pertains to ankylosis of the ankle, provides that a 20 percent rating is warranted for ankylosis in plantar flexion at less than 30 degrees.  A 30 percent rating is warranted for ankylosis in plantar flexion between 30 and 40 degrees, or ankylosis in dorsiflexion between 0 and 10 degrees.  Additionally, a 40 percent rating is warranted for ankylosis in plantar flexion at more than 40 degrees, or ankylosis in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.

After careful review of the record, the Board finds that a rating in excess of 20 percent for the Veteran's traumatic arthritis of the right ankle is not warranted.  

At the July 2014 DRO hearing and the January 2017 Board hearing, the Veteran testified that he experiences stiffness, reduced range of motion, pain, instability, and difficulty standing due to his right ankle arthritis.  The Veteran also indicated that his ankle gives out with prolonged walking and that he has had ankle instability for the previous 16 years.  He reported his right ankle locks up approximately five times per year during the week and on weekends when he is more active.  He also stated that his condition has not worsened since the last VA examination in February 2015. 

During the July 2010 VA examination, the Veteran reported weakness, stiffness, swelling, giving way, lack of endurance.  Fatigability, tenderness, pain and fracture but denied heat, redness, locking, deformity, drainage, effusion, subluxation, and dislocation.  He had right ankle dorsiflexion to 5 degrees and plantar flexion to 35 degrees in the right ankle, with pain on motion.  The right joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner noted tenderness and lateral swelling but no ankylosis, abnormal movement, guarding of movement, malalignment, or instability.  The examiner reported functional loss in the form of limited walking.  A 20 percent rating was continued following that examination.  In his September 2010 notice of disagreement, the Veteran stated that his right ankle arthritis worsened. 

Due to his report of worsening right ankle arthritis, the Veteran was given another VA examination.  During the October 2015 VA examination, the Veteran reported chronic pain of his ankle and that flare-ups result in his right ankle giving out.  He had right ankle dorsiflexion to 15 degrees and plantar flexion to 40 degrees, with evidence of pain on motion at those degrees.  There was no additional limitation in range of motion of the right ankle after repetitive-use testing.  The examiner noted functional loss of less movement than normal, pain on movement, and swelling of the right ankle.  The examiner stated the Veteran did not have ankylosis of the ankle, subtalar joint, or subtarsal joint.  The impact of the Veteran's right ankle arthritis would limit prolonged walking and standing.  The Veteran's rating was continued at 20 percent following that examination.

The Board has also considered the decision of the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at 168-169.  The Board observes that the VA examinations of record do not expressly note that range of motion testing was conducted in the areas required by Correia.  However, the Veteran is now in receipt of the maximum schedular rating based on range of motion; a higher rating requires ankylosis, which the evidence does not suggest.  Thus, a remand for a new VA examination in light of Correia would serve no useful purpose.  The examination findings and the examination reports are adequate to decide the case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In reaching its decision, the Board has considered the Veteran's lay statements regarding the functional impact of his right ankle arthritis.  The Veteran is competent to report his own observations with regard to the severity of his right ankle arthritis, including reports of pain, weakness, and limited mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the rating assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the examination findings of trained health professionals, which documented no evidence of ankylosis, are of greater probative weight than the Veteran's more general lay assertions.

In sum, the Board finds that a rating in excess of 20 percent is not warranted, as the evidence does not suggest the Veteran has ankylosis of the right ankle.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against any higher ratings than those now assigned, that doctrine is not applicable.  38 U.S.C.S.           § 5107(b).


ORDER

Service connection for headaches is granted.

Entitlement to a rating in excess of 20 percent for traumatic arthritis of the right ankle is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


